Citation Nr: 0428448	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cellulitis of the scalp and groin. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for cellulitis of the scalp 
and groin and awarded a 10 percent rating, effective April 
28, 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is in order for the purpose of providing the veteran 
with the appropriate medical examination based on the 
applicable rating criteria.  The Board observes that the 
veteran's service-connected cellulitis of the scalp and groin 
has been evaluated under 38 C.F.R. § 4.118, which governs 
ratings for skin. Those rating provisions have been amended 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 - 49599 
(July 31, 2002).  

While the veteran has undergone VA examinations in February 
2003 and in February 2004, the reports do not address all 
questions necessary to adjudicate his claim under the 
appropriate diagnostic codes.  The veteran's cellulitis of 
the scalp and groin is rated by analogy as eczema under 
Diagnostic Code 7806.  Examination reports in 2003 and 2004 
show multiple scars on the scalp and groin, as well as rash 
areas representing 10 to 15 percent of the body surface.  
Each of these manifestations is governed by different 
criteria.  For instance, 38 C.F.R. § 4.118 Diagnostic Code 
7800 addresses disfiguring scars of the head, face or neck; 
whereas, 38 C.F.R. § 4.118 Diagnostic Code 7806 addresses 
eczema.  Complete medical findings which speak to both of 
these rating criteria are not of record.  Thus, the veteran 
should be scheduled for a VA skin examination.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should ask the veteran to 
identify and obtain the proper release 
forms for medical treatment he received 
for his current cellulitis of the scalp 
and groin.  The AMC should attempt to 
procure copies of all records that 
previously have not been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The veteran should be afforded a 
medical examination to assess the 
nature, severity, and manifestations of 
all skin disabilities that may be 
present on the scalp and groin.  The 
claims file should be made available to 
and reviewed by the examiner.  The 
examiner should address the following:

a.  State whether the veteran's service-
connected cellulites of the scalp and 
groin area represents between 20 to 40 
percent of the body or more than 40 
percent of the body.

b.  State whether the veteran's service-
connected skin disorder involves 
ulceration, exfoliation, exudation, 
itching, extensive lesions, marked 
disfigurement, systemic or nervous 
manifestations, or whether it is 
exceptionally repugnant.

c.  State whether therapy is used to 
treat the service-connected skin 
disorder and if so, identify such 
therapy and the duration of its sue 
during the past 12 months.

d.  State whether the veteran has a 
separate scar disability as a result of 
his service-connected skin disorder or 
whether he has skin lesions due to his 
service-connected skin disorder.  If he 
has a separate scar disability or 
disabilities, the examiner should 
describe each scar in detail, including 
the size, location, whether it is 
elevated or depressed on palpation, 
adherent to underlying tissue, hyper or 
hypo-pigmented, is painful, unstable 
and/or superficial, involves an abnormal 
skin texture, or involves tissue loss.  
The examiner should also state whether 
he has any severe disfiguring scars of 
the head.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
KIMBERLY OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


